Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 05/09/2022, wherein Claim 1 was amended. The objection and 112(b) rejection made in the previous office action have been withdrawn, in view of the amended claims. Claims 1 and 2 remain pending and have been examined below.
Response to Arguments
Applicant's arguments filed regarding claim 1 have been fully considered but they are not persuasive because it seems that applicant arguments are based upon the assumption that Yoshio does not disclose the second process of ejecting spherical powder (Table 1, Remarks), however Yoshio does disclose that “following the preliminary treatment process an after treatment process of dry ejecting spherical powder against the surface” (See Page 9 Line 7 of Yoshio; “After the base material pretreatment, the surface after the base material pretreatment was lightly polished by blasting silica beads”) as detailed in the previous Office action rejection. Therefore, the presented arguments are not persuasive as the second process of Yoshio discloses as dry ejecting spherical powder to the surface of the material in page 9 line 7.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (1 to 3, Remarks), it is noted that the features upon which applicant relies (i.e., forming circular arc shaped depressions by ejecting spherical powder) are not recited in the rejected claim(s), For the second process Claim 1 recites “dry-ejecting a spherical powder against the surface of the mold after treatment by the preliminary treatment process”.  And as presented on the previous office action 103 rejection Yoshio discloses “following the preliminary treatment process an after treatment process of dry ejecting spherical powder against the surface” meeting the claim limitation for the second process. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the argument that Yoshio does not have a second process corresponding to the process of the present invention is not persuasive. 
Regarding the arguments referring to the combination of Yoshio and Mase (4-1, Remarks) the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the presented arguments do not take into consideration that Yoshio does teach the second process of ejecting spherical powder (silica beads), thus examiner respectfully disagree that the second processes of Yoshio and Mase don’t correspond or correlate to each other.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (4-2, Remarks), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Moreover, applicant arguments do not consider that the second process of Yoshio does teach the “dry-ejecting a spherical powder against the surface of the mold after treatment by the preliminary treatment process” as detailed in previous office action rejection, thus arguments are not persuasive. 
Regarding the arguments if the combination would be based on Mase (4-3, Remarks) applicant is reminded that the rejection was made based on Yoshio. Refer to the 103 rejection from previous office action and the 103 rejection presented below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (5, Synergistic effect, Remarks), it is noted that the features upon which applicant relies (i.e., “increasing untreated hardness from HV480 to HV530”, “increasing hardness from HV480 to HV580”, “Increasing untreated hardness to HV670”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Presented References (6, Remarks) have been considered as an IDS, if applicant want to references this as an Affidavit refer to MPEP 716 (“any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are being rejected under 35 U.S.C. 103 as being unpatentable over Yoshio (JP-2005002457A; Hereinafter “Yoshio”) in view of Keiji Mase(US2012/0043044; Hereinafter “Mase”).
Regarding claim 1, Yoshio discloses a method of treating a surface of a mold (See Product to be Treated Line 38, Pag. 4; the preamble limitation of the mold having processing marks is interpreted as intended use limitation as the method would work on molds with processing mars or without processing marks) comprising; a preliminary treatment process (Yoshio, Translation Pag. 4 Line 9; “pretreatment method”) of dry-ejecting carbide powder against the surface of the mold (Yoshio, Translation Pag. 4; “carbide powder into the surface”), so as to cause elemental carbon present within the carbide powder to be diffused into the surface of the mold (Yoshio, Translation Pag. 4 Line 14; “carbon elements in carbide powder applied to the vicinity of the surface”; Also See Product to be treated; Line 38, Yoshio, Translation Pag. 4), the carbide powder having particle diameters not larger than those of a 220 grit particle distribution as defined by JIS R6001 (Same particle size stablished in Yoshio, Translation Pag. 4 Line 19) and the carbide powder being dry-ejected at an ejection pressure of 0.2 MPa or greater; (Same ejection pressure in Yoshio, Translation Pag. 4 Line 17).
Following the preliminary treatment process, an after treatment process (See Page 9 Line 7) of dry-ejecting a spherical powder against the surface of the mold after treatment by the preliminary treatment process to cause the spherical powder to impact the surface of the mold (“After the base material pretreatment, the surface after the base material pretreatment was lightly polished by blasting (Dry ejecting) silica beads (spherical powder)” Page 9 Line 7).
Regarding Claim 1 Yoshio is does not explicitly disclose the shape being angular and that the after treatment process forms circular arc shaped depressions in the mold surface, the spherical powder having a hardness not less than the hardness of a base material of metal of the mold and particle diameters not larger than those of a 220 grit particle distribution as defined by JIS R6001 (1987) and being dry-ejected at an ejection pressure of 0.2 MPa or greater. 
Regarding the shape being angular the Examiner takes Official notice that fact that it is old and well known in the abrading art that silicon carbide is commonly available from suppliers having an angular shape. Therefore it would have been obvious before the effective filling date of the claimed invention to have the SiC to have an angular shape, in order to use a commonly available SiC, and since it is known that angular shaped SiC is commonly used for blasting or dry ejecting, and thus would yield predictable results of producing the desired surface treatment; further there are reasonable expectations of success (see Non-Patent Literature Blast Media Charts cited in the previous Office actions, for evidence).
Regarding Claim 1, similar to Yoshio, the prior art to Mase teaches an after treatment process of dry-ejecting (blasting, ¶55) a spherical powder (¶56) against the surface of the mold (¶60) after treatment by the preliminary treatment so as to cause the spherical powder (spherical abrasive, ¶58) to impact (collide, ¶60) the surface of the mold; and Mase explicitly teaches that this treatment forms circular arc shaped depressions (hemispherical recesses, Fig 1B) in the mold surface (¶60 - Fig. 1B), the spherical powder having a hardness not less than the hardness of a base material of metal of the mold (although the hardness values are not explicitly expressed by the reference, this is implicitly taught, since in order to be able to perform plastic deformation on the surface the particles must be harder than the surface of the mold) and particle diameters not larger than those of a 220 grit particle distribution as defined by JIS R6001 (1987) (Example 1 – discloses particle diameters not larger than range defined by JIS R6001 - 58μm) and being dry-ejected (blasted) at an ejection pressure of 0.2 MPa or greater (Example 1). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the after treatment method from Yoshio to incorporate the teachings of Mase’s after treatment (second blasting, ¶55) to form circular arc shaped depressions (hemispherical recesses, ¶56) as it allows the demolding agent to flow into the recesses and improves demoldability as disclosed by Mase (¶72).
Regarding the claim limitations aimed to the results of the preliminary treatment and the after treatment processes wherein applicant discloses “as a result of performing both of the treatment processes, the processing marks are removed in a shorter time than when only the after treatment process is performed, and an adjustment that causes a hardness increase exceeding the hardness increase obtained only via the after treatment process is performed”. Applicant is reminded that this limitation requires the processing mark removal and increased hardness to be a result of the two treatment processes, the combination of the prior art references performs the two treatments as claimed and therefore the required results must, by the claim, be inherent to that process; See MPEP 2112 II. 
Regarding Claim 2, Yoshio as modified discloses the method of claim 1.  However, Yoshio as does not explicitly disclose wherein the mold is a mold for molding a resin. It is first noted that the recitation of “is a mold for molding a resin” is not an active step.  Furthermore, even if it is amended to be an active step, applicant should revise the claim, because claim 1 is directed to a method of treating a surface of a mold, and not a method for using the mold.
It is noted that although Yoshio does not explicitly disclose the mold being used for molding a resin, the modified of Yoshio as modified would be capable of being used or this intended purpose, because of the surface treatment of Yoshio as modified (see ¶43-45 of Mase).  Assuming arguendo, applicant does not agree that Yoshio as modified would be capable of being use as intended in the claim, the following is presented.   
The prior art to Mase teaches the method wherein the mold is a mold for molding a resin (¶44); and explicitly points out that the surface treatment is effective for surface treatment of a mold that is used in hard resin that cannot be removed from the mold due to engagement of their shapes when the surface shape of the workpiece is molded so as to conform the surface of the mold (¶45).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the method for surface treatment of Yoshio as modified with a mold for resin as taught by Mase, since the surface treatment will allow for effective molding of resin (¶45 of Mase).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723  

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723